PER CURIAM.
Granted. The trial judge is ordered to grant relator a suspensive appeal. The trial judge is further ordered to appoint a provisional administrator during the pend-ency of the appeal on the validity of the will, see Succession of Roth, 230 La. 33, 87 So.2d 719 (1956), and to allow the administration of the succession to proceed except the rendition of the judgment of possession.
The motions for clarification and for contempt are denied, and the motion for expedited hearing is denied as moot.